[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court after hearing makes the following orders respecting the claim of defendant Deborah Bonfietti for reimbursement of CT Page 16003 expenses to maintain the rental unit and capital expenses required for the main house.
    Snow Removal for the rental unit Plaintiff's 1/2 share                   $ 62.50
Water pump repair                         20.00
Water filter — 1/2 share                  70.00
Removal of tree — 1/2 share               75.00
    Pro rata share of the electric bill for the rental unit                      220.54
    Pro rata share of minor child's counseling expense for defendant          75.00
Repair to house furnace                   83.45
    Reimbursement for medical and dental insurance expenses paid for by plaintiff                                228.35 ________
    Total court ordered allocation due defendant                              $ 834.84
It is so ordered.
KOCAY, J.